884 F.2d 1392
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald L. DAVIS, Plaintiff-Appellant,Kevin Fortson;  Denver Joe McMath, Sr., Plaintiffs,v.Gary LIVESAY;  Ben Baker, Cpt.;  Thomas Wyatt;  Billie R.Hale;  Defendants,Lynn Vitatoe;  Dennis Lee, Defendants-Appellees.
No. 89-5064.
United States Court of Appeals, Sixth Circuit.
Sept. 20, 1989.

1
Before MERRITT and KRUPANSKY, Circuit Judges, and CHARLES R. SIMPSON, III, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff Davis appeals the summary judgment for defendants Vitatoe and Lee in this civil rights case under 42 U.S.C. Sec. 1983.  Davis, a Tennessee prisoner, claimed that Vitatoe and Lee, prison employees, violated his federal procedural due process rights in the course of a prison disciplinary proceeding.  The district court granted summary judgment for defendants and this appeal followed.  The parties have briefed the issues, plaintiff acting pro se.


4
Upon consideration, we find the district court correctly granted summary judgment for defendants under the standard set forth in Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).  We have reviewed the evidentiary material bearing on all aspects of the underlying disciplinary proceedings and find that they satisfied plaintiff's due process rights enumerated in Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974).  Plaintiff's contention that the district court erred in not authorizing another inmate to formally represent plaintiff in this action is without support in law.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles R. Simpson, III, U.S. District Judge for the Western District of Kentucky, sitting by designation